¶29 (concurring) — I concur in the majority opinion, but feel compelled to comment on the Iverson v. Snohomish County, 117 Wn. App. 618, 72 P.3d 772 (2003), decision and the choices available on remand.
Appelwick, J
¶30 The collective bargaining agreement recognizes two situations. Under section 5.2 employees with a 30-minute break during their shift are expected only to be on call to respond to emergencies. To the extent they respond to emergencies they are not entitled to additional compensation. Under section 5.2.1 employees assigned to an eight-hour shift inclusive of meal periods must be on the premises and on call to respond to any need — emergent or not— during the meal period. They are paid for that meal period whether they are called upon to respond or not.
¶31 The evidence in Iverson was that Iverson was on call and responded to calls no more than 10 percent of the meal period. However, the 10 percent figure was in itself significant to the decision; it was not a threshold or an upper bound recognized by the court. The evidence showed that Iverson was on-call as bargained for during the meal period, performed emergent and nonemergent work as needed and was able to have his meal.
¶32 If on remand it is established that the work demanded of employees covered by section 5.2.1 is so perva*672sive, on a regular basis, as to go beyond being on call and to eliminate an opportunity for the employees to have their meal during that period or the remainder of their shift, then more is expected of them than the collective bargaining agreement contemplates and then Iverson is not controlling.